Citation Nr: 0935229	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to 
February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal is now under the jurisdiction of the RO 
in Atlanta, Georgia.  The appeal was remanded for additional 
development in February 2009.

In an August 2009 statement, the Veteran's representative 
mentioned a claim for service connection for tinnitus.  These 
matters are REFERRED to the RO for proper action.


FINDING OF FACT

The Veteran's puretone thresholds ranged between 38 and 53 in 
the right ear and 49 and 63 in the left ear, and his speech 
scores ranged from 100 to 92 percent in the right ear and 92 
and 80 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss are not met.  See 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Notify

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an increased rating arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded multiple VA medical examinations, the most 
recent of which was in April 2009.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
defective hearing range from noncompensable to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.

At a September 2004 VA audiological examination, the 
Veteran's puretone thresholds were 46.25 in the right ear and 
56.25 in the left ear, and his speech scores were 100 percent 
in the right ear and 92 percent in the left ear.  Using 
tables VI and VII from 38 C.F.R. § 4.85, the Veteran is 
assigned Level I for both ears, resulting in a noncompensable 
rating under Table VII, Diagnostic Code 6100.

At a September 2005 Miracle Ear audiological examination, the 
Veteran's puretone thresholds were not reported by the 
examiner, but his speech scores were 100 percent in the right 
ear and 80 percent in the left ear.  There is a graft 
attached to the findings, however the Board cannot interpret 
the medical information provided therein.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  As the findings in the examination report do not 
comport with VA requirements, the examination is of no use in 
this decision.  The Board will rely on the various VA reports 
in this analysis.

At an April 2009 VA audiological examination, the Veteran's 
puretone thresholds were 38 in the right ear and 49 in the 
left ear, and his speech scores were 92 percent in the right 
ear and 88 percent in the left ear.  Using tables VI and VII 
from 38 C.F.R. § 4.85, the Veteran is assigned Level I for 
the right ear and Level II for the left ear, resulting in a 
noncompensable rating under Table VII, Diagnostic Code 6100.

The Veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions can not be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables.  The evidence does not 
demonstrate that the Veteran has medical expertise in this 
arena.  The results of specific testing conducted be skilled 
individuals is more probative than the lay opinions of 
record.  

Here, the mechanical application of the Rating Schedule 
clearly indicates that the Veteran is not entitled to a 
compensable rating for bilateral hearing loss at any time 
during the appeals period.  The Board has considered the 
doctrine of reasonable doubt and finds that, if reasonable 
doubt can be applied where the Rating Schedule mandates this 
result, the bilateral hearing impairment more nearly 
approximates a noncompensable evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic 
Code 6100.


ORDER

The appeal for a compensable initial evaluation for bilateral 
hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


